Mr. Chief Justice Smyth
dissenting:
I cannot concur in the judgment just rendered, and state my reasons briefly. The trial court continued the case without limitation or condition of any kind whatever. This, in my opinion, placed it back precisely where it was before the trial had been entered upon, and all that had been done in the way of a trial up to that time was blotted out and went for naught. Upon finding that the so-called amended declaration was not in fact an amendment, but a mere elaboration of the original, the court was justified in striking it from the files, but it should not have dismissed the case.
The original declaration had not been abandoned. It stated a cause of action; at least there is no decision that it did not. We must assume for the purpose of this review that it set forth facts which, if true, entitled the plaintiff to recover, yet she is denied that right and her case is dismissed out of court, — dismissed without a judgment of record that either her declaration, or her evidence in support of it, was insufficient to sustain a judgment in her favor.
*84Of course, if the court had given the plaintiff the choice of proceeding to judgment at the close of her testimony,' or of taking a continuance for the purpose of making an amendment with the understanding that if she failed to amend her case would be dismissed, the court would be justified in dismissing it in the event that she did not amend. Under those circumstances she would have made an election between two courses, and would have to- bear the consequences of the course chosen. But that, as I have shown, is not what took place. No condition at all was imposed.
I do not think that Jackson v. Emmons, 13 App. D. C. 269, much relied upon in the majority opinion, can be used with effect against my views. It seems to hold (1) that the failure to amend was a ground for dismissal, but said (2) that the dismissal it was reviewing was “evidently based, not so much on the refusal to amend, as on the refusal to pay costs.” It went to the Supreme Court of the United States and was reversed. 176 U. S. 532, 44 L. ed. 576, 20 Sup. Ct. Rep. 465. If the dismissal was proper on either ground indicated by this court, the case would have been affirmed. On the other hand, since it was not affirmed, we must infer both grounds were rejected,— that neither was sufficient to- support the judgment. And that being so, the decision of this court in that case can no longer be cited as an authority. Besides, I think, the decision of the Supreme Court clearly upholds the conclusion which, in my opinion, should be adopted here. It says: “If the original order granting leave to amend had been made conditional upon the- payment of costs, the plaintiff might or might not have accepted it. * * * Whatever conditions or rights the defendant was entitled to in consequence of the motion [to withdraw a juror, continue the case, and amend] should have been asserted and adjudged when the plaintiff’s motion was made. If such rights had been asserted the plaintiff would have had a choice of yielding or not yielding to them, which afterwards could not be exercised.” So here, if the original order had been conditional the plaintiff “might or might not have accepted” it.
To impose a condition later, which was not mentioned or contemplated at the time the order was made, and, upon plain*85tiff’s failure to satisfy it, to deny her the right to have the judgment of the trial court, and of this court if she was not satisfied with that judgment, upon the merits of her contentions, was, in my opinion, unwarranted. The trend of both modern legislation [Judicial Code, sec. 274a, 38 Stat. at L. 956, chap. 90, Comp. Stat. 1916, sec. 1251a] and juridical thought [new equity rules] is that every litigant shall have the fullest opportunity, upon reasonable conditions, to invoke and receive the court’s judgment upon his cause as he desires to make it, and that nice distinctions and technical rules shall not be permitted to block his path. In my judgment the case should be reversed.
A motion for a writ of error to the Supreme Court of the United States was denied May 29, 1918.